In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Kings County, entered December 23, 1969, upon a jury verdict, as is in favor of the defendant city and against the infant plaintiff. *730Judgment affirmed insofar as appealed from, without costs or disbursements. The judgment was amply supported by the evidence. Martuscello, Acting P. J., Cohalan, Margett, Damiani and Rabin, JJ., concur.